DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US Pub. 2020/0146629 A1)(hereinafter Sun).
Regarding claim 1, Sun discloses an electronic device (Sun, Figs. 1-4 and 15-16 and ¶0057; a smartwatch 100)
 comprising: a housing; (Sun, ¶0057; a watch body 201)
a display configured to be viewed through a first portion of the housing; (Sun, ¶0059; a display screen 420)
a photoplethysmogram (PPG) sensor exposed through a second portion of the housing and configured to measure a biometric signal from a body part of a user while being in contact with the body part of the user; (Sun, ¶0008; The method includes: obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal; ¶0059; a photoelectric sensor 480)
Sun, ¶0057; a wristband 2)
 a wireless communication circuit; (Sun, ¶0059; a bluetooth module 470…an antenna, a WiFi module)
a processor provided inside the housing and operatively connected to the display, the PPG sensor, and the wireless communication circuit; (Sun, ¶0059; a processor 430)
and a memory operatively connected to the processor, (Sun, ¶0059; a memory 450)
wherein the memory stores instructions, when executed, to allow the processor to: receive data from the PPG sensor, (Sun, Abstract and ¶0008; obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal)
based at least in part on the received data from the PPG sensor, determine a first parameter, (Sun, ¶0008; when the target PPG signal is inconsistent with a stored reference wearing parameter)
 based at least in part on the determined first parameter, determine a distance between the body part of the user and the fastening structure, (Sun, ¶0019; the method further includes determining, by the wearable device, that a wearing range when the user wears the wearable device; ¶0024; the wearable device stores a correspondence between N wearing positions on a wristband and N PPG signals, the N wearing positions include the reference wearing position, …the wearable device…determine, by comparing the target wearing ; ¶0129; the smartwatch 100 … to further determine whether the target wearing position for currently wearing the smartwatch 100 by the user is excessively tight or excessively loose compared with the reference wearing position.)
and based at least in part on the distance, provide user guidance information on the display. (Sun, ¶0008 prompting, by the wearable device, the user to adjust a wearing position of the wearable device; ¶0020; a prompt unit configured to prompt, when the target PPG signal is inconsistent with a stored reference wearing parameter, the user to adjust a wearing position of the wearable device; ¶0128; the smartwatch 100 may prompt, on a display interface of the smartwatch 100, the user to wear the smartwatch 100 in the adjustment hole 2, to improve accuracy of heart rate measurement; ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.)
Regarding claim 12, Sun discloses a method for detecting biometric information in an electronic device, (Sun, Figs. 1-4 and 15-16 and ¶0008 a problem that the wearable device cannot accurately measure the physiological parameter of the user due to a non-standard wearing manner of the user is avoided, thereby improving accuracy of measuring the ¶0057; the wearable device is a smartwatch)
the method comprising: receiving data from a photoplethysmogram (PPG) sensor of the electronic device; (Sun, ¶0008; The method includes: obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal; ¶0059; a photoelectric sensor 480)
based at least in part on the received data, determining a first parameter; (Sun, ¶0008; when the target PPG signal is inconsistent with a stored reference wearing parameter)
based at least in part on the determined first parameter, determining a distance between a body part of a user and a fastening structure of the electronic device; (Sun, ¶0019; the method further includes determining, by the wearable device, that a wearing range when the user wears the wearable device; ¶0024; the wearable device stores a correspondence between N wearing positions on a wristband and N PPG signals, the N wearing positions include the reference wearing position, …the wearable device…determine, by comparing the target wearing position with the reference wearing position, to loosen or tighten the wristband; ¶0129; the smartwatch 100 … to further determine whether the target wearing position for currently wearing the smartwatch 100 by the user is excessively tight or excessively loose compared with the reference wearing position.)
Sun, ¶0008 prompting, by the wearable device, the user to adjust a wearing position of the wearable device; ¶0020; a prompt unit configured to prompt, when the target PPG signal is inconsistent with a stored reference wearing parameter, the user to adjust a wearing position of the wearable device; ¶0128; the smartwatch 100 may prompt, on a display interface of the smartwatch 100, the user to wear the smartwatch 100 in the adjustment hole 2, to improve accuracy of heart rate measurement; ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.)
Regarding claim 19, Sun discloses an electronic device (Sun, Figs. 1-4 and 15-16 and ¶0057; a smartwatch 100)
 comprising: a housing; (Sun, ¶0057; a watch body 201)
a display configured to be viewed through a first portion of the housing; (Sun, ¶0059; a display screen 420)
a photoplethysmogram (PPG) sensor configured to be exposed through a second portion of the housing and configured to measure a biometric signal from a body part of a user while being in contact with the body part of the user; (Sun, ¶0008; The method includes: obtaining, by the wearable device, a target ; ¶0059; a photoelectric sensor 480)
a fastening structure connected to a portion of the housing and configured to be attached to the body part of the user; (Sun, ¶0057; a wristband 2)
a wireless communication circuit; (Sun, ¶0059; a bluetooth module 470…an antenna, a WiFi module)
a processor provided inside the housing and operatively connected to the display, the PPG sensor, and the wireless communication circuit; (Sun, ¶0059; a processor 430)
and a memory operatively connected to the processor, (Sun, ¶0059; a memory 450)
wherein the memory stores instructions, when executed, to allow the processor to: receive data from the PPG sensor, (Sun, Abstract and ¶0008; obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal)
based at least in part on the received data, determine a first parameter, (Sun, ¶0008; when the target PPG signal is inconsistent with a stored reference wearing parameter)
based at least in part on the determined first parameter, determine a degree of contact between the body part of the user and the fastening structure, (Sun, ¶0024; the wearable device stores a correspondence between N wearing positions on a wristband and N PPG signals, the N wearing positions include the reference wearing position, the N PPG signals include the PPG reference signal…and determine, by ; ¶0129; the smartwatch 100 compares the target PPG signal detected in step 601 with the correspondence between the different adjustment holes and the PPG signals that is shown in FIG. 14A, to further determine whether the target wearing position for currently wearing the smartwatch 100 by the user is excessively tight or excessively loose compared with the reference wearing position.)
and based at least in part on the degree of contact, provide user guidance information on the display. (Sun, ¶0008 prompting, by the wearable device, the user to adjust a wearing position of the wearable device; ¶0020; a prompt unit configured to prompt, when the target PPG signal is inconsistent with a stored reference wearing parameter, the user to adjust a wearing position of the wearable device; ¶0128; the smartwatch 100 may prompt, on a display interface of the smartwatch 100, the user to wear the smartwatch 100 in the adjustment hole 2, to improve accuracy of heart rate measurement; ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.)
Regarding claim 2, Sun discloses wherein the instructions allow the processor to: based at least in part on the received data from the PPG sensor, (Sun, ¶0008; The ; ¶0059; a photoelectric sensor 480)
determine a second parameter; (Sun, Fig. 14B and ¶0132; the smartwatch 100 may extract a target AC component from the target PPG signal. ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)
and based at least in part on the determined first parameter (Sun, Fig. 14 A and ¶0130; if the target PPG signal detected by the smartwatch 100 indicates that a current target wearing position of the user is an adjustment hole 4, compared with the reference wearing position, that is, the adjustment hole 2, the current target wearing position of the user is excessively tight.)
and the determined second parameter, (Sun, Fig. 14B and ¶0132; the smartwatch 100 may extract a target AC component from the target PPG signal. ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)
determine the distance. (Sun, Figs. 14A-14B and ¶0130; if the target PPG signal detected by the smartwatch 100 indicates that a current ; ¶0132; the smartwatch 100 may extract a target AC component from the target PPG signal. Therefore, it may be further determined, through comparison between the target AC component and the stored correspondence between the different adjustment holes and the AC components in the PPG signals, that the target wearing position for currently wearing the smartwatch 100 by the user is the adjustment hole 4.)
Regarding claim 6, Sun discloses wherein the electronic device is a wearable device. (Sun, Figs. 1-4 and 15-16 and ¶0057; the wearable device is a smartwatch, as shown in FIG. 1, a smartwatch 100)
Regarding claim 9, Sun discloses further comprising: a motion sensor module; and wherein the instructions allow the processor to: obtain at least one acceleration value through the motion sensor module, and based at least in part on the obtained acceleration value, (Sun, ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)
provide user guidance information indicating a specified wearing position of the electronic device on the display. (Sun, ¶0128; the smartwatch 100 may prompt, on a display interface of the smartwatch 100, the user to wear ; ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.)
Regarding claim 10, Sun discloses wherein: the PPG sensor further comprises at least one infrared light-emitting diode; and the instructions allow the processor to: receive data from the at least one infrared light-emitting diode. (Sun, ¶0073; The light source 480-1 may be at least one of a green light source, a blue light source, a red light source, and an infrared light source.)
 and based at least in part on the received data from the at least one infrared light-emitting diode, identify that the electronic device is in contact with the body part of the user. (Sun, ¶0008; when the target PPG signal is inconsistent with a stored reference wearing parameter, which indicates that the target PPG signal detected by the wearable device in this case cannot accurately reflect an actual target physiological parameter of a user, prompting, by the wearable device, the user to adjust a wearing position of the wearable device, to adjust tightness of wearing the wearable device.)
Regarding claim 11, Sun discloses, further comprising: a sensor module; and wherein the instructions allow the processor to: based on at least one piece of schedule information stored in the memory, location information of the electronic device obtained The processor 430 is configured to perform system scheduling)
Regarding claim 13, Sun discloses wherein the determining the distance between the body part of the user and the fastening structure of the electronic device (Sun, ¶0019; the method further includes determining, by the wearable device, that a wearing range when the user wears the wearable device is from the first position to the N.sup.th position on the wristband; ¶0024; the wearable device stores a correspondence between N wearing positions on a wristband and N PPG signals, the N wearing positions include the reference wearing position, the N PPG signals include the PPG reference signal…and determine, by comparing the target wearing position with the reference wearing position, to loosen or tighten the wristband)
comprises: based at least in part on the received data, (Sun, ¶0008; The method includes: obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal; ¶0059; a photoelectric sensor 480)
determining a second parameter; (Sun, Fig. 14B and ¶0132; the smartwatch 100 may extract a target AC component from the target PPG ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)
 and based at least in part on the determined first parameter (Sun, Fig. 14 A and ¶0130; if the target PPG signal detected by the smartwatch 100 indicates that a current target wearing position of the user is an adjustment hole 4, compared with the reference wearing position, that is, the adjustment hole 2, the current target wearing position of the user is excessively tight.)
and the determined second parameter, (Sun, Fig. 14B and ¶0132; the smartwatch 100 may extract a target AC component from the target PPG signal. ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)
determining the distance. (Sun, Figs. 14A-14B and ¶0130; if the target PPG signal detected by the smartwatch 100 indicates that a current target wearing position of the user is an adjustment hole 4, compared with the reference wearing position, that is, the adjustment hole 2, the current target wearing position of the user is excessively tight; ¶0132; the smartwatch 100 may extract a target AC component from the target PPG signal. )
Regarding claim 20, Sun discloses wherein the instructions allow the processor to determine the degree of contact according to at least one of a distance between the body part of the user and the fastening structure or a pressure applied to the body part of the user by the fastening structure. (Sun, ¶0128; the smartwatch 100 may prompt, on a display interface of the smartwatch 100, the user to wear the smartwatch 100 in the adjustment hole 2, to improve accuracy of heart rate measurement; ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Baranski et al. (US Pub. 2016/0255944 A1)(hereinafter Baranski).
Regarding claim 5, Sun does not disclose an actuator and therefore does not disclose wherein: the fastening structure further comprises an actuator module;, Baranski in the same field of endeavor as Sun, however, discloses the limitation. (Baranski, Abstract; a tensioner associated with a wearable electronic device can control one or more actuators that are mechanically ) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Sun with the known technique of providing an actuator, as taught by Baranski, in order to provide the capability of automatically adjusting the fit of wearable device. (Baranski, ¶0002)
and the instructions allow the processor to (Baranski, ¶0008; the method including at least the operations of receiving a signal with an instruction to adjust the fit of the band, selecting an operational mode (e.g., tightening mode, loosening mode, flexibility mode, rigid mode, etc.) of a tensioner coupled to electronic device, and actuating the tensioner based on the instruction)
 based at least in part on the determined first parameter, (Sun, Fig. 14 A and ¶0130; if the target PPG signal detected by the smartwatch 100 indicates that a current target wearing position of the user is an adjustment hole 4, compared with the reference wearing position, that is, the adjustment hole 2, the current target wearing position of the user is excessively tight.)
adjust the distance between the body part and the fastening structure using the actuator module. (Baranski, ¶0008; the method including at least the )
Regarding claim 7, Sun discloses wherein the instructions allow the processor to, if the distance is greater than a reference distance stored in the memory, perform adjustment to reduce the distance between the body part and the fastening structure by a specified reference value (Sun, ¶0129; the smartwatch 100 compares the target PPG signal detected in step 601 with the correspondence between the different adjustment holes and the PPG signals that is shown in FIG. 14A, to further determine whether the target wearing position for currently wearing the smartwatch 100 by the user is excessively tight or excessively loose compared with the reference wearing position.)
using an actuator module. (Baranski, ¶0008; the method including at least the operations of receiving a signal with an instruction to adjust the fit of the band, selecting an operational mode (e.g., tightening mode, loosening mode, flexibility mode, rigid mode, etc.) of a tensioner coupled to electronic device, and actuating the tensioner based on the instruction)
Regarding claim 8, The electronic device of claim 7, wherein the instructions allow the processor to, if the distance is less than a reference distance stored in the Sun, ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.) 
perform adjustment to increase the distance between the body part and the fastening structure (Baranski, ¶0008; the method including at least the operations of receiving a signal with an instruction to adjust the fit of the band, selecting an operational mode (e.g., tightening mode, loosening mode, flexibility mode, rigid mode, etc.) of a tensioner coupled to electronic device, and actuating the tensioner based on the instruction)
 by a specified reference value using the actuator module. (Sun, ¶0130; the smartwatch 100 may further accurately prompt the user to loosen the wristband by two holes, to improve the accuracy of heart rate measurement.)
Regarding claim 16, Sun discloses further comprising, based at least in part on the determined first parameter, adjusting the distance between the body part and the fastening structure of the electronic device (Sun, Fig. 14 A and ¶0130; if the target PPG signal detected by the smartwatch 100 indicates that a current target wearing position of the user is an adjustment hole 4, compared with the reference wearing position, that is, the adjustment hole 2, the current target wearing position of the user is excessively tight.)
Baranski, Abstract; a tensioner associated with a wearable electronic device can control one or more actuators that are mechanically coupled to either the housing or to a band attached to the wearable electronic device. In one example, in response to a signal to increase the tightness of the band, the tensioner can cause the actuator(s) to increase the tension within the band.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Sun with the known technique of providing an actuator, as taught by Baranski, in order to provide the capability of automatically adjusting the fit of wearable device. (Baranski, ¶0002)
Regarding claim 17, Sun discloses further comprising, if the distance is greater than a reference distance stored in memory of the electronic device, performing adjustment to reduce the distance between the body part and the fastening structure of the electronic device by a specified reference value (Sun, ¶0129; the smartwatch 100 compares the target PPG signal detected in step 601 with the correspondence between the different adjustment holes and the PPG signals that is shown in FIG. 14A, to further determine whether the target wearing position for currently wearing the smartwatch 100 by the user is excessively tight or excessively loose compared with the reference wearing position; ¶0128; the ; ¶0130; the smartwatch 100 may inform, on the display interface of the smartwatch 100, the user that the current wearing position is excessively tight, and the user needs to loosen the tightness of the wristband.)
using an actuator module of the electronic device. (Baranski, ¶0008; the method including at least the operations of receiving a signal with an instruction to adjust the fit of the band, selecting an operational mode (e.g., tightening mode, loosening mode, flexibility mode, rigid mode, etc.) of a tensioner coupled to electronic device, and actuating the tensioner based on the instruction)
Regarding claim 18, Sun discloses further comprising, if the distance is less than a reference distance stored in the memory, performing adjustment to increase the distance between the body part and the fastening structure of the electronic device by a specified reference value (Sun, ¶0129; the smartwatch 100 compares the target PPG signal detected in step 601 with the correspondence between the different adjustment holes and the PPG signals that is shown in FIG. 14A, to further determine whether the target wearing position for currently wearing the smartwatch 100 by the )
using the actuator module of the electronic device. (Baranski, ¶0008; the method including at least the operations of receiving a signal with an instruction to adjust the fit of the band, selecting an operational mode (e.g., tightening mode, loosening mode, flexibility mode, rigid mode, etc.) of a tensioner coupled to electronic device, and actuating the tensioner based on the instruction)

Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lee et al. (US Pub. 2018/0271431 A1)(hereinafter Lee)
Regarding claim 3, while Sun discloses determining a first and second parameter and distance based on parameters, Sun does not specifically disclose a ratio of parameters and therefore does not disclose, wherein the instructions allow the processor to: based at least in part on a ratio of the determined first parameter to the determined second parameter, determine the distance. Lee in the same field of endeavor as Sun, however discloses the limitation. (Lee, ¶0120; FIG. 11 illustrates a ratio of values measured by a sensor and calculated according to a distance between the electronic device 101 and the user's skin.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Sun with the known technique of determining distance based at least in part on a ratio parameters, as taught by Lee, Lee, ¶0114)
Regarding claim 4, Sun discloses wherein: the PPG sensor comprises a light-receiving module comprising at least one light-emitting diode (LED) and at least one photodiode; the first parameter comprises information on an amount of light that is emitted from the LED, passes through a blood vessel of the user, and is reflected thereby to then be received by the light-receiving module; and the second parameter comprises information on an amount of light that is emitted from the LED, passes through a living tissue other than the blood vessel of the user, and is reflected thereby to then be received by the light-receiving module. (Sun, ¶0071; That is, the light intensity detected by the photoelectric sensor 480 varies in a pulsating manner. Such light intensity variation signal may be converted into a digital electric signal to obtain a PPG signal; ¶0073; The light source 480-1 may be at least one of a green light source, a blue light source, a red light source, and an infrared light source; ¶0074; the PD 480-2 is configured to capture a PPG signal formed after a light beam emitted by the light source 480-1 reaches the skin of the user. In an embodiment, when the light beam emitted by the light source 480-1 irradiates the skin surface of the tested user, the light beam may be transferred to the PD 480-2 in a transmission or reflection manner. The PD 480-2 may detect a light intensity variation signal of the light beam received by the PD 480-2, and convert the light intensity variation signal into a digital ; ¶0075; the PD 480-2 may include a photodiode and a sensing circuit. The photodiode may convert a detected optical signal emitted by the light source 480-1 into a current signal. Further, the sensing circuit may amplify the current signal, and perform digitalization to obtain a digital electric signal (such as the PPG signal; ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)
Regarding claim 14, while Sun discloses determining a first and second parameter and distance based on parameters, Sun does not specifically disclose a ratio of parameters and therefore does not disclose, wherein the determining the distance between the body part of the user and the fastening structure of the electronic device comprises, based at least in part on a ratio of the determined first parameter to the determined second parameter, determining the distance. Lee in the same field of endeavor as Sun, however discloses the limitation. (Lee, ¶0120; FIG. 11 illustrates a ratio of values measured by a sensor and calculated according to a distance between the electronic device 101 and the user's skin.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Sun with the known technique of determining distance based at least in part on a ratio parameters, as taught by Lee, Lee, ¶0114)
Regarding claim 15, Sun discloses wherein: the PPG sensor comprises a light-receiving module comprising at least one light-emitting diode (LED) and at least one photodiode; the first parameter comprises information on an amount of light that is emitted from the LED, passes through a blood vessel of the user, and is reflected thereby to then be received by the light-receiving module; and the second parameter comprises information on an amount of light that is emitted from the LED, passes through a living tissue other than the blood vessel of the user, and is reflected thereby to then be received by the light-receiving module. (Sun, ¶0071; That is, the light intensity detected by the photoelectric sensor 480 varies in a pulsating manner. Such light intensity variation signal may be converted into a digital electric signal to obtain a PPG signal; ¶0073; The light source 480-1 may be at least one of a green light source, a blue light source, a red light source, and an infrared light source; ¶0074; the PD 480-2 is configured to capture a PPG signal formed after a light beam emitted by the light source 480-1 reaches the skin of the user. In an embodiment, when the light beam emitted by the light source 480-1 irradiates the skin surface of the tested user, the light beam may be transferred to the PD 480-2 in a transmission or reflection manner. The PD 480-2 may detect a light intensity variation signal of the light beam received by the PD 480-2, and convert the light intensity variation signal into a digital ; ¶0075; the PD 480-2 may include a photodiode and a sensing circuit. The photodiode may convert a detected optical signal emitted by the light source 480-1 into a current signal. Further, the sensing circuit may amplify the current signal, and perform digitalization to obtain a digital electric signal (such as the PPG signal; ¶0100; the wearing range may alternatively be determined based on parameters such as a gender of the user, health information of the user, and a state (for example, a motion state or a motionless state) of the user.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.